EXECUTION VERSION
Exhibit 10.4


COLLATERAL MANAGEMENT AGREEMENT
dated as of May 9, 2019
by and between
BARINGS BDC STATIC CLO LTD. 2019-I,
as Issuer
and
BARINGS BDC, INC.,
as Collateral Manager







--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




 
 
Page
Section 1.
Definitions.
2
Section 2.
General Duties and Authority of the Collateral Manager.
4
Section 3.
Purchase and Sale Transactions; Brokerage.
8
Section 4.
Additional Activities of the Collateral Manager.
9
Section 5.
Conflicts of Interest.
10
Section 6.
Records; Confidentiality.
11
Section 7.
Obligations of Collateral Manager.
11
Section 8.
Compensation.
12
Section 9.
Benefit of the Agreement.
14
Section 10.
Limits of Collateral Manager Responsibility and Liability.
14
Section 11.
No Joint Venture.
17
Section 12.
Term; Termination.
17
Section 13.
Assignments.
19
Section 14.
Removal for Cause.
19
Section 15.
Obligations of Resigning or Removed Collateral Manager.
22
Section 16.
Representations and Warranties.
23
Section 17.
Limited Recourse; No Petition.
26
Section 18.
Notices.
26
Section 19.
Binding Nature of Agreement; Successors and Assigns.
27
Section 20.
Entire Agreement; Amendment.
27
Section 21.
Governing Law.
27
Section 22.
Submission to Jurisdiction.
27
Section 23.
Waiver of Jury Trial.
28
Section 24.
Conflict with the Indenture.
28
Section 25.
Subordination; Assignment of Agreement.
28
Section 26.
Indulgences Not Waivers.
28
Section 27.
Costs and Expenses.
28
Section 28.
Third Party Beneficiaries.
29
Section 29.
Titles Not to Affect Interpretation.
30
Section 30.
Execution in Counterparts.
30
Section 31.
Provisions Separable.
30
Section 32.
Gender.
30





i

--------------------------------------------------------------------------------






COLLATERAL MANAGEMENT AGREEMENT
This Collateral Management Agreement (as amended from time to time, this
“Agreement”), dated as of May 9, 2019, is entered into by and between BARINGS
BDC STATIC CLO LTD. 2019-I, an exempted company incorporated with limited
liability under the laws of the Cayman Islands, with its registered office
located at the offices of MaplesFS Limited, PO Box 1093, Queensgate House, Grand
Cayman, KY1-1102, Cayman Islands (the “Issuer”), and BARINGS BDC, INC., a
Maryland corporation, located at 300 South Tryon Street, Suite 2500, Charlotte,
NC 28202, U.S.A., as collateral manager (“Barings BDC” and the “Collateral
Manager”).
WITNESSETH:
WHEREAS, the Secured Notes and the Subordinated Notes (each as defined in the
Indenture) will be issued pursuant to an Indenture (the “Indenture”) to be dated
as of May 9, 2019 (the “Closing Date”), between the Issuer, Barings BDC Static
CLO 2019-I, LLC, a limited liability company organized under the laws of the
State of Delaware (the “Co-Issuer” and, together with the Issuer, the
“Co-Issuers”) and State Street Bank and Trust Company, as trustee (the
“Trustee”);
WHEREAS, the Issuer intends to pledge all Collateral Obligations and the other
Assets, all as set forth in the Indenture, to the Trustee as security for the
Secured Notes and certain other obligations of the Issuer under the Indenture;
WHEREAS, the Issuer desires to appoint Barings BDC as the Collateral Manager to
provide the services described herein and Barings BDC desires to accept such
appointment;
WHEREAS, the Indenture authorizes the Issuer to enter into this Agreement,
pursuant to which the Collateral Manager agrees to perform, on behalf of the
Issuer, certain investment management duties with respect to the administration
and disposition of Assets in the manner and on the terms set forth herein and to
perform such additional duties as are consistent with the terms of this
Agreement and the Indenture as the Issuer may from time to time reasonably
request; and
WHEREAS, the Collateral Manager has the capacity to provide the services
required hereby and is prepared to perform such services upon the terms and
conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:





--------------------------------------------------------------------------------






Section 1.Definitions.
(a)    As used in this Agreement:
“17(d) Order” shall have the meaning set forth in Section 5(b).
“Actions” shall mean any claim, action, proceeding or investigation with respect
to any pending or threatened litigation.
“Advisers Act” shall mean the U.S. Investment Advisers Act of 1940, as amended.
“Agreement” shall have the meaning set forth in the preamble.
“Barings BDC” shall have the meaning set forth in the preamble.
“Board of Directors” shall mean the board of directors of the Issuer.
“Cause” shall have the meaning set forth in Section 14.
“Change-in-Control” shall mean the entity or entities with the power to direct
or cause the direction of the management or policies of the Collateral Manager
as of the Closing Date, whether through the ownership of voting securities, by
contract or otherwise, cease to have such power, unless there is no material
change to the principal investment professionals which manage non-investment
grade loans of the Collateral Manager and such investment professionals remain
actively involved in the selection and management of the Issuer’s Assets.
“Co-Issuer” shall have the meaning set forth in the recitals hereto.
“Collateral Administrator” shall mean State Street Bank and Trust Company in its
capacity as such.
“Collateral Manager” shall have the meaning set forth in the preamble.
“Collateral Manager Breaches” shall have the meaning set forth in Section 10(a).
“Collateral Manager Information” shall mean the information in the Final
Offering Circular set forth under the headings “Base Offering Circular—Risk
Factors—Relating to the Collateral Manager” (including the subsections
thereunder) and “Term Sheet—Certain Transaction Parties—The Collateral Manager”.
“Collateral Manager Parties” shall have the meaning set forth in Section 10(a).
“Collateral Manager Standard” shall have the meaning set forth in Section 2(a).
“Cumulative Deferred Senior Servicing Fee” shall have the meaning set forth in
Section 8(e).


2    

--------------------------------------------------------------------------------





“Cumulative Deferred Subordinated Servicing Fee” shall have the meaning set
forth in Section 8(e).
“Current Deferred Senior Servicing Fee” shall have the meaning set forth in
Section 8(e).
“Current Deferred Servicing Fees” shall have the meaning set forth in Section
8(e).
“Current Deferred Subordinated Servicing Fee” shall have the meaning set forth
in Section 8(e).
“Expenses” shall mean losses, claims, damages, judgments, assessments, costs or
other liabilities, together with reasonable fees and expenses (including
reasonable fees and expenses of counsel).
“Final Offering Circular” shall mean the offering circular, dated May 7, 2019,
with respect to the Notes.
“Indemnified Party” shall have the meaning set forth in Section 10(c).
“Indemnifying Party” shall have the meaning set forth in Section 10(c).
“Indenture” shall have the meaning set forth in the recitals hereto.
“Instrument of Acceptance” shall have the meaning set forth in Section 12(c).
“Issuer” shall have the meaning set forth in the preamble.
“MassMutual” shall mean Massachusetts Mutual Life Insurance Company.
“Organizational Instruments” shall mean the memorandum and articles of
association or certificate of incorporation and bylaws (or the comparable
documents for the applicable jurisdiction), in the case of a corporation, or the
partnership agreement, in the case of a partnership, or the certificate of
formation and limited liability company agreement (or the comparable documents
for the applicable jurisdiction), in the case of a limited liability company.
“Private Placement” shall have the meaning set forth in Section 5(b).
“Proceedings” shall have the meaning set forth in Section 22.
“Qualifying Affiliate” shall mean an Affiliate of the Collateral Manager that:
(i) employs principal investment professionals which manage non-investment grade
loans and that are actively involved in the servicing of the Issuer’s Assets and
(ii) has other comparable personnel and expertise to the Collateral Manager.
“Registered Funds” shall have the meaning set forth in Section 5(b).
“Section 28(e)” shall have the meaning set forth in Section 3(b).


3    

--------------------------------------------------------------------------------





“Supermajority” shall mean, with respect to any Class of Notes, the holders of
at least 66-2/3% of the Aggregate Outstanding Amount of the Notes of such Class.
“Transaction” shall mean any action taken by the Collateral Manager on behalf of
the Issuer with respect to the Assets, including, without limitation, (i)
selecting the Collateral Obligations and Eligible Investments to be disposed of
by the Issuer and (ii) monitoring the Collateral Obligations and providing the
Issuer and the Trustee certain information with respect to the composition and
characteristics of the Collateral Obligations, any disposition or tender of a
Collateral Obligation and the reinvestment of the proceeds of any such
disposition in Eligible Investments.
“Trustee” shall have the meaning set forth in the recitals hereto.
(b)    Capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned thereto in the Indenture. Unless the context
requires otherwise, references to “Section” mean a section of this Agreement.

Section 2.    General Duties and Authority of the Collateral Manager.
(a)    Barings BDC is hereby appointed as Collateral Manager of the Issuer for
the purpose of performing certain investment management functions including,
without limitation, directing the sale of the Collateral Obligations and the
investment, reinvestment and sale of Eligible Investments and performing certain
administrative functions on behalf of the Issuer in accordance with the
applicable provisions of the Indenture, and Barings BDC hereby accepts such
appointment. The Collateral Manager will perform its obligations hereunder and
under the Indenture with reasonable care and in good faith (i) using a degree of
skill and attention no less than that which the Collateral Manager exercises
with respect to comparable assets that it manages for itself and others having
similar investment objectives and restrictions, and (ii) in accordance with its
existing practices and procedures and in a manner reasonably consistent with
practices and procedures followed by reasonable and prudent institutional
managers of assets of the nature and character of the Assets, except as
expressly provided otherwise herein or pursuant to the terms of the Indenture
that are applicable to the duties to be performed by the Collateral Manager on
behalf of the Issuer (the standard of care set forth in clauses (i) and (ii) of
this section 2(a), the “Collateral Manager Standard”). In no event shall the
Collateral Manager be (i) liable or responsible for the performance of the
Collateral Obligations contained in the Assets, (ii) obligated to perform any
other duties other than as specified in this Agreement or in the Indenture as to
be performed by the Collateral Manager or (iii) obligated to pursue any
particular investment strategy or opportunity with respect to Collateral
Obligations. To the extent consistent with the foregoing, the Collateral Manager
may follow its customary standards, policies and procedures in performing its
duties hereunder.
(b)    Subject to Section 2(d) and Section 10 hereof and to the applicable
provisions of the Indenture, the Collateral Manager will, and is hereby
authorized to:
(i)    select the Collateral Obligations and Eligible Investments to be disposed
of by the Issuer;


4    

--------------------------------------------------------------------------------





(ii)    monitor the Collateral Obligations and provide the Issuer and the
Trustee certain information with respect to the composition and characteristics
of the Collateral Obligations, any disposition or tender of a Collateral
Obligation and the reinvestment of the proceeds of any such disposition in
Eligible Investments;
(iii)    select assets that are to be sold in accordance with Section 12.1 of
the Indenture; and
(iv)    perform all other tasks and take all other actions that the Indenture,
the Collateral Administration Agreement or this Agreement specify are to be
taken by the Collateral Manager.
The Collateral Manager shall, and is hereby authorized to, perform its
obligations hereunder and under the Indenture in a manner which is consistent
with the terms hereof and of the Indenture. In performing its obligations, the
Collateral Manager shall take into consideration, among other things, the
payment obligations of the Issuer on each Payment Date and (if applicable) the
conditions or terms of any optional redemption of the Notes (based in part upon
information furnished to it by (A) the Collateral Administrator with respect to
amounts payable on the Notes, expenses of the Issuer, and amounts on deposit in
various Accounts, and (B) the Trustee in its capacity as Calculation Agent with
respect to the determination of the amount of interest payable on the Secured
Notes), and the Priority of Payments, with one of the primary objectives being
that expected distributions on the Assets will permit timely performance by the
Issuer of such payment obligations. The Collateral Manager will not be bound to
comply with any amendment or supplement to the Indenture unless it has consented
thereto.
(c)    Subject to the provisions concerning its general duties and obligations
as set forth in paragraphs (a) and (b) above, the Collateral Manager shall
provide, and is hereby authorized to provide, the following services to the
Issuer:
(i)    The Collateral Manager shall perform, on behalf of the Issuer, those
investment-related duties and functions (including, without limitation, the
furnishing of Issuer Orders and Officer’s certificates) as are required under
the Indenture with regard to acquisitions, sales or other dispositions of
Collateral Obligations, Equity Securities, Eligible Investments and other
securities permitted to be acquired or disposed of under, and subject to, the
Indenture and shall comply with the requirements in the Indenture (and the
Collateral Manager shall have no obligation to perform any other duties other
than as specified herein or in the Indenture). The Issuer hereby irrevocably
(except as provided below) appoints the Collateral Manager as its true and
lawful agent and attorney-in-fact (with full power of substitution) in its name,
place and stead and at its expense, in connection with the performance of its
duties provided for in this Agreement, including, without limitation, the
following powers: (A) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (B) to make all necessary transfers of the
Collateral Obligations, Equity Securities and Eligible Investments in connection
with any sale or other disposition made pursuant hereto and the Indenture, (C)
to execute (under hand, under seal or as a deed) and deliver on behalf of the
Issuer all necessary or appropriate bills of sale, assignments, agreements and
other instruments in connection with any such sale or other disposition and


5    

--------------------------------------------------------------------------------





(D) to execute (under hand, under seal or as a deed) and deliver on behalf of
the Issuer any agreements, instruments, orders or other documents in connection
with or pursuant to this Agreement and relating to any Collateral Obligation,
Equity Security or Eligible Investment. The Issuer hereby ratifies and confirms
what such attorney-in-fact (or any substitute) shall lawfully do hereunder and
pursuant hereto. Nevertheless, if so requested by the Collateral Manager or by a
purchaser of any Collateral Obligation or Eligible Investment, the Issuer shall
ratify and confirm any such sale or other disposition by executing and
delivering to the Collateral Manager or such purchaser all proper bills of sale,
assignments, releases and other instruments as may reasonably be designated in
any such request. The appointment herein of the Collateral Manager as the
Issuer’s agent and attorney-in-fact shall automatically cease and terminate upon
any termination of this Agreement, the resignation of the Collateral Manager
pursuant to Section 12 hereof or any removal of the Collateral Manager pursuant
to Section 14 hereof.
(ii)    The Collateral Manager shall facilitate the delivery of Collateral
Obligations by the Issuer.
(iii)    The Collateral Manager shall monitor the Assets on behalf of the Issuer
on an ongoing basis and shall provide to the Issuer all reports, schedules and
other data that the Issuer is required to prepare and deliver under the
Indenture, in such forms and containing such information required thereby, in
sufficient time for such required reports, schedules and data to be reviewed and
delivered by or on behalf of the Issuer to the parties entitled thereto under
the Indenture.
(iv)    The Collateral Manager, on behalf of the Issuer, shall be responsible
for obtaining, to the extent reasonably practicable and to the extent such
information, with respect to a Collateral Obligation held by the Issuer, is
available to it, any information concerning whether a Collateral Obligation has
become a Defaulted Obligation or Credit Risk Obligation. If the Issuer requests
an Applicable Rating Agency to provide an estimate in connection with the impact
of particular Transactions (A) on the rating of any Secured Notes or (B) on the
rating of any Collateral Obligation or Eligible Investment, the Collateral
Manager, on behalf of the Issuer, shall, upon request of an Applicable Rating
Agency, provide such Applicable Rating Agency with any information reasonably
requested by and necessary for such Applicable Rating Agency to provide such
estimate to the extent the Collateral Manager has or can, with reasonable
efforts, obtain such information without undue burden, cost or expense.
(v)    The Collateral Manager may, subject to and in accordance with the
Indenture, as agent of the Issuer, direct the Trustee to take any of the
following actions with respect to a Collateral Obligation, Equity Security or
Eligible Investment:
(A)    purchase or otherwise acquire such Eligible Investment;
(B)    retain such Collateral Obligation, Equity Security or Eligible
Investment;


6    

--------------------------------------------------------------------------------





(C)    sell or otherwise dispose of such Collateral Obligation, Equity Security
or Eligible Investment in the open market or otherwise;
(D)    if applicable, tender such Collateral Obligation, Equity Security or
Eligible Investment pursuant to an Offer;
(E)    if applicable, consent to or refuse to consent to any proposed amendment,
modification or waiver pursuant to an Offer or in connection with any Collateral
Obligation, Equity Security or Eligible Investment;
(F)    retain or dispose of any securities or other property (if other than
cash) received pursuant to an Offer or in connection with any Collateral
Obligation, Equity Security or Eligible Investment;
(G)    waive or elect not to exercise remedies in respect of any default with
respect to any Defaulted Obligation;
(H)    vote to accelerate the maturity of any Defaulted Obligation;
(I)    participate in a committee or group formed by creditors of an issuer or a
borrower under a Collateral Obligation, Equity Security or Eligible Investment;
and
(J)    exercise any other rights or remedies with respect to such Collateral
Obligation, Equity Security or Eligible Investment as provided in the Underlying
Instruments of the obligor under such Assets or the other documents governing
the terms of such Assets or take any other action consistent with the terms of
the Indenture which the Collateral Manager reasonably and in good faith believes
to be in the best interests of the Issuer and otherwise consistent with this
Agreement.
(d)    In providing services hereunder, the Collateral Manager may employ third
parties, including its Affiliates to perform any of its duties hereunder;
provided, however, that (x) the Collateral Manager shall not be relieved of any
of its duties hereunder as a result of such delegation to or employment of third
parties and will be liable for acts and omissions of such third parties to the
same extent (including the Collateral Manager Standard) as if such acts and
omissions were acts or omissions of the Collateral Manager and (y) the
Collateral Manager will be solely responsible for the fees and expenses payable
to any such third party except to the extent such expenses are payable by the
Issuer hereunder. The Collateral Manager shall notify the Applicable Rating
Agencies of any such delegation of its duties.
(e)    At any time after the Closing Date, the Issuer may not sell Collateral
Obligations to the Collateral Manager or any non-special purpose bankruptcy
remote affiliate thereof in an aggregate amount exceeding 20% of the Aggregate
Principal Balance of the Collateral Obligations as of the Closing Date.


7    

--------------------------------------------------------------------------------






Section 3.    Purchase and Sale Transactions; Brokerage.
(a)    The Collateral Manager, subject to and in accordance with the Indenture,
hereby agrees that it shall cause any Transaction to be conducted on terms and
conditions negotiated on an arm’s-length basis. Except as expressly permitted
under the Indenture, no Eligible Investment shall be purchased if such Asset may
give rise to any obligation or liability on the Issuer’s part to take any action
(other than in connection with the elevation of participations to assignments)
or make any payment other than at the Issuer’s option.
(b)    The Collateral Manager will use all commercially reasonable efforts to
obtain the best execution (but shall have no obligation to obtain the lowest
price available) for all orders placed with respect to each Transaction,
considering all relevant circumstances. Subject to the objective of obtaining
best execution, the Collateral Manager may, in the allocation of business,
select brokers and/or dealers with whom to effect trades on behalf of the Issuer
and open cash trading accounts with such brokers and dealers (provided that none
of the Assets may be credited to, held in or subject to the lien of the broker
or dealer with respect to any such account). In addition, subject to the
objective of obtaining best execution the Collateral Manager may, in the
allocation of business, take into consideration research and other brokerage
services furnished to the Collateral Manager or its Affiliates by brokers and
dealers which are not Affiliates of the Collateral Manager; provided that the
Collateral Manager in good faith believes that the compensation for such
services rendered by such brokers and dealers complies with the requirements of
Section 28(e) of the Securities Exchange Act of 1934, as amended (“Section
28(e)”), or in the case of principal or fixed income Transactions for which the
“safe harbor” of Section 28(e) is not available, the amount of the spread
charged is reasonable in relation to the value of the research and other
brokerage services provided. Such services may be used by the Collateral Manager
in connection with its other advisory activities or investment operations. The
Collateral Manager may also consider any factors it deems relevant in its sole
discretion, including but not limited to the size of the Transaction, difficulty
of execution, the operation facilities and reliability of the firm involved, the
firm’s promptness of execution, adequacy of the firm’s trading infrastructure,
technology and capital, quality of service rendered to the Collateral Manager in
other transactions, confidentiality considerations, the firm’s financial
stability and reputation, special execution capability, access to underwritten
offerings, secondary markets and other investment opportunities, and the firm’s
ability to accommodate any special execution or order handling requirements that
may surround a particular Transaction. The Collateral Manager need not solicit
competitive bids. The Collateral Manager may (but is not obligated to) aggregate
sales and purchase orders placed with respect to the Assets with similar orders
being made simultaneously for other accounts managed by the Collateral Manager
or with accounts of the Affiliates of the Collateral Manager, if in the
Collateral Manager’s reasonable judgment (as determined at the time of such
aggregation) such aggregation shall result in an overall benefit to the Issuer
over time, taking into consideration all circumstances considered relevant by
the Collateral Manager. When a Transaction occurs as part of any aggregate sales
or purchase orders, the objective of the Collateral Manager (and any of its
Affiliates involved in such Transactions) will be to allocate the executions
among the accounts in an equitable manner over time.


8    

--------------------------------------------------------------------------------






Section 4.    Additional Activities of the Collateral Manager.
Nothing herein shall prevent the Collateral Manager or any of its Affiliates
from engaging, to the extent permitted by law and not prohibited hereby or by
the Indenture, in other businesses, or from rendering services of any kind to
the Issuer and its Affiliates, the Trustee, the Holders or any other Person or
entity. Without prejudice to the generality of the foregoing, directors,
officers, employees and agents of the Collateral Manager, Affiliates of the
Collateral Manager, and the Collateral Manager may, subject to the Indenture and
applicable law, among other things:
(a)    serve as directors (whether supervisory or managing), officers,
employees, partners, agents, nominees or signatories for the Issuer or any
Affiliate thereof, or for any obligor or issuer in respect of any of the
Collateral Obligations, Equity Securities or Eligible Investments or any
Affiliate thereof, to the extent permitted by their respective Organizational
Instruments and Underlying Instruments, as from time to time amended, or by any
resolutions duly adopted by the Issuer, its Affiliates or any obligor or issuer
in respect of any of the Collateral Obligations, Eligible Investments or Equity
Securities (or any Affiliate thereof) pursuant to their respective
Organizational Instruments on an arm’s-length basis; provided that such activity
will, in the reasonable belief of the Collateral Manager, have no material
adverse effect on the Assets (including the enforceability thereof);
(b)    receive fees for services of whatever nature rendered to the obligor or
issuer in respect of any of the Collateral Obligations, Eligible Investments or
Equity Securities or any Affiliate thereof; provided that such activity, in the
reasonable belief of the Collateral Manager, shall have no material adverse
effect on the Assets;
(c)    be retained to provide services unrelated to this Agreement to the Issuer
or its Affiliates and be paid therefor, on an arm’s-length basis;
(d)    be a secured or unsecured creditor of, or hold a debt obligation of or
equity interest in the Issuer or any Affiliate thereof or any obligor or issuer
of any Collateral Obligation, Eligible Investment or Equity Security or any
Affiliate thereof; provided that the Collateral Manager may not hold any such
interest if the existence of such interest would require registration of the
Issuer as an “investment company” under the Investment Company Act or violate
the Indenture;
(e)    subject to Section 3(b) and Section 5 hereof, dispose of any Collateral
Obligation or Eligible Investment to, or acquire any Collateral Obligation or
Equity Security from, the Issuer while acting in the capacity of principal or
agent;
i.underwrite, arrange, structure, originate, syndicate, act as a distributor of
or make a market in any Collateral Obligation, Equity Security or Eligible
Investment;
ii.serve as a member of any “creditors’ board,” “creditors’ committee” or
similar creditor group with respect to any Collateral Obligation, Defaulted
Obligation, Eligible Investment or Equity Security; or


9    

--------------------------------------------------------------------------------





iii.act as collateral manager, portfolio manager, investment manager and/or
investment adviser or sub-adviser in collateralized bond obligation vehicles,
collateralized loan obligation vehicles and other similar investment vehicles.

Section 5.    Conflicts of Interest.
(a)    The Issuer acknowledges that certain employees of the Collateral Manager
and its Affiliates may possess information relating to particular obligors or
issuers who have issued Collateral Obligations, Eligible Investments or Equity
Securities, respectively, which information is not known to employees of the
Collateral Manager who are responsible for monitoring the Assets, and performing
the other obligations of the Collateral Manager under this Agreement. The
Collateral Manager will be required to act hereunder with respect to any
information within its possession only if such information was known to those
employees of the Collateral Manager responsible for performing the obligations
of the Collateral Manager hereunder and only if such information is not deemed
by the Collateral Manager to be confidential or non-public or subject to other
limitations on its use. The Collateral Manager is not otherwise obligated to
share such information.
It is understood that the Collateral Manager and any of its Affiliates may
engage in any other business and furnish investment management and advisory
services to others, including Persons which may have investment policies similar
to those followed by the Collateral Manager with respect to the Assets and which
may own obligations of the same class, or of the same type, as the Collateral
Obligations, Eligible Investments or Equity Securities or other securities of
the issuers of Collateral Obligations, Eligible Investments or Equity
Securities. The Collateral Manager will be free, in its sole discretion, to make
recommendations to others, or effect transactions on behalf of itself or for
others, which may be the same as or different from those it recommends that the
Trustee effect with respect to the Assets.
(b)    The external advisor to the Collateral Manager is an indirect,
wholly-owned subsidiary of MassMutual. The external advisor to the Collateral
Manager and MassMutual are parties to an order of the United States Securities
and Exchange Commission granting exemptions from the limitations of Section
17(d) of the Investment Company Act and Rule 17d-1 thereunder (the “17(d)
Order”) to the extent necessary to permit MassMutual, several registered funds
(the “Registered Funds”) and private investment funds for which MassMutual or
the external advisor to the Collateral Manager or certain of their Affiliates
serve as investment adviser to co-invest in securities acquired in private
placements (“Private Placements”). Under the terms of the 17(d) Order, if
MassMutual and its Affiliates, including the external advisor to the Collateral
Manager, are required to offer to the Registered Funds an opportunity to
co-invest in certain Private Placements, such co-investments must meet the
conditions of the 17(d) Order. The 17(d) Order also provides that if any party
to the 17(d) Order proposes to sell all or dispose of any portion of a Private
Placement that is also owned by a Registered Fund, such Registered Fund must be
offered the opportunity to dispose of a proportionate amount of such Private
Placement securities on identical terms and conditions. A similar condition
applies with respect to the exercise of warrants, conversion privileges and
other rights in respect of Private Placements having equity features held by a
Registered Fund. A Registered Fund has five Business Days from the date of
notification within which to make an election to participate in such disposition
or exercise.


10    

--------------------------------------------------------------------------------





The Issuer agrees to comply fully with the 17(d) Order and to take all steps
necessary or desirable to permit the external advisor to the Collateral Manager
and the other parties to the 17(d) Order to comply fully with the 17(d) Order,
including causing any successor collateral manager to manage the Assets in a
manner that will enable the external advisor to the Collateral Manager and other
parties subject to the 17(d) Order to comply fully therewith.

Section 6.    Records; Confidentiality.
The Collateral Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by representatives of the Issuer, the Trustee
and the Independent accountants selected by the Collateral Manager on behalf of
the Issuer pursuant to Article 10 of the Indenture at any time during normal
business hours and upon not less than three Business Days’ prior notice. The
Collateral Manager shall keep confidential any and all information obtained in
connection with the services rendered hereunder and shall not disclose any such
information to non-Affiliated third parties except (a) with the prior written
consent of the Issuer, (b) such information as any Applicable Rating Agency
shall reasonably request in connection with its rating of the Secured Notes, (c)
in connection with establishing trading or investment accounts or otherwise in
connection with effecting Transactions on behalf of the Issuer, (d) as required
by (i) applicable law, regulation, court order, or a request by a governmental
regulatory agency with jurisdiction over the Collateral Manager, (ii) the rules
or regulations of any self-regulating organization, body or official having
jurisdiction over the Collateral Manager or (iii) the rules and regulations of
any stock exchange (including the Cayman Islands Stock Exchange) on which the
Notes may be listed, (e) to its professional advisors (including, without
limitation, legal, tax and accounting advisors) or (f) such information as shall
have been publicly disclosed other than in violation of this Agreement or the
provisions of the Indenture or shall have been obtained by the Collateral
Manager on a non-confidential basis. Notwithstanding the foregoing, it is agreed
that (I) the Collateral Manager may disclose (A) that it is serving as
collateral manager of the Issuer, (B) the nature, aggregate principal amount and
overall performance of the Issuer’s assets, (C) the amount of earnings on the
Issuer’s assets and (D) such other information about the Issuer, the Issuer’s
assets and the Notes as is customarily disclosed by managers of collateralized
loan obligations and (II) each party hereto (and each of their respective
employees, representatives or other agents) may disclose to any and all Persons,
without limitation of any kind, the U.S. federal income tax treatment and U.S.
federal income tax structure of the transactions contemplated by the Indenture,
this Agreement and the related documents and all materials of any kind
(including opinions and other tax analyses) that are provided to them relating
to such U.S. federal income tax treatment and U.S. income tax structure. For
purposes of this Section 6, the Holders shall not be considered “non-Affiliated
third parties.”

Section 7.    Obligations of Collateral Manager.
In accordance with the Collateral Manager Standard, the Collateral Manager shall
not intentionally take any action which the Collateral Manager knows would (a)
materially adversely affect the status of either of the Issuer or the Co-Issuer
for purposes of the laws of the Cayman Islands, United States federal or state
law, or other law applicable to either of them, (b) not be permitted by either
of the Issuer’s or the Co-Issuer’s Organizational Instruments, (c) violate any


11    

--------------------------------------------------------------------------------





law, rule or regulation of any governmental body or agency having jurisdiction
over either of the Issuer or the Co-Issuer, including, without limitation, any
law of the Cayman Islands or United States federal, state or other applicable
securities law, in each case the violation of which would have a material
adverse effect on either of them, (d) require registration of either of the
Issuer or the Co-Issuer or the pool of Assets as an “investment company” under
the Investment Company Act or (e) cause either of the Issuer or the Co-Issuer to
violate any material provision of the Indenture, the Purchase Agreement or any
other Transaction Document. The Collateral Manager covenants that it shall
comply with all laws and regulations applicable to it in connection with the
performance of its duties under this Agreement and the Indenture to the extent
failure to comply would have a material adverse effect on the Issuer or the
Assets. Notwithstanding anything in this Agreement, the Collateral Manager shall
not take any discretionary action that, in the reasonable belief of the
Collateral Manager, would reasonably be expected to cause an Event of Default
under the Indenture. If the Collateral Manager is ordered by the Board of
Directors or the requisite Holders to take any action which would have any such
consequences, the Collateral Manager shall promptly notify the Issuer, the
Applicable Rating Agencies and the Trustee of the Collateral Manager’s judgment
that such action would have one or more of the consequences set forth above and
need not take such action unless the Board of Directors then requests the
Collateral Manager to do so. Notwithstanding any such request, the Collateral
Manager need not take such action unless arrangements satisfactory to it are
made to insure or indemnify the Collateral Manager, Affiliates of the Collateral
Manager and members, managers, officers, agents or employees of the Collateral
Manager or such Affiliates from any liability and expense it may incur as a
result of such action. Neither the Collateral Manager nor its Affiliates,
members, managers, officers, agents or employees shall be liable to the Issuer
or any other Person, except as provided in Section 10. Notwithstanding anything
contained in this Agreement to the contrary, any indemnification or insurance by
the Issuer provided for in this Section or Section 10 shall be payable out of
the Assets in accordance with the Priority of Payments. The Collateral Manager
covenants for the benefit of the Issuer that, so long as the Secured Notes are
Outstanding, it will retain 100% of the Outstanding Subordinated Notes and shall
not transfer such Subordinated Notes unless it receives, in connection with any
proposed transfer, written advice of counsel of nationally recognized standing
in the United States that is experienced in such matters to the effect that such
proposed transfer will not require the Collateral Manager to register as an
investment adviser under the Advisers Act.

Section 8.    Compensation.
(a)    The Issuer shall pay to the Collateral Manager, for services rendered and
performance of its obligations under this Agreement, the Servicing Fee. The
Servicing Fee will be payable on each Payment Date to the extent of the funds
available for such purpose in accordance with the Priority of Payments.
(b)    The Senior Servicing Fee is payable on each Payment Date only to the
extent that sufficient Interest Proceeds or Principal Proceeds are available. To
the extent the Senior Servicing Fee is not paid on any Payment Date when due,
the Senior Servicing Fee shall be deferred and shall be payable on subsequent
Payment Dates in accordance with the Priority of Payments, without interest.


12    

--------------------------------------------------------------------------------





(c)    If amounts distributable on any Payment Date in accordance with the
Priority of Payments are insufficient to pay the Subordinated Servicing Fee in
full (other than as a result of a waiver or deferral of such Subordinated
Servicing Fee by the Collateral Manager), then a portion of the Subordinated
Servicing Fee equal to the shortfall will be deferred and will accrue interest
at a rate of LIBOR for the applicable period plus 3.00% per annum and will be
payable on subsequent Payment Dates on which funds are available therefor
according to the Priority of Payments.
(d)    Notwithstanding any other provision hereof, the Collateral Manager hereby
irrevocably waives all Servicing Fees provided for in this Agreement.
(e)    The Collateral Manager may elect to defer payment of any or all of its
Senior Servicing Fee or Subordinated Servicing Fee that it would otherwise have
received in accordance with the Priority of Payments on any Payment Date
(respectively, the “Current Deferred Senior Servicing Fee” and the “Current
Deferred Subordinated Servicing Fee” and, collectively, the “Current Deferred
Servicing Fee”). Any Current Deferred Servicing Fee for such Payment Date will
be distributed as Interest Proceeds or, at the option of the Collateral Manager,
as Principal Proceeds. After such Payment Date, any Current Deferred Servicing
Fee will be added to the cumulative amount of the Senior Servicing Fee or the
Subordinated Servicing Fee, as applicable, which the Collateral Manager has
elected to defer on prior Payment Dates and which has not been repaid
(respectively, the “Cumulative Deferred Senior Servicing Fee” and the
“Cumulative Deferred Subordinated Servicing Fee”). Any Cumulative Deferred
Senior Servicing Fee or any Cumulative Deferred Subordinated Servicing Fee will
be payable, without interest, on any subsequent Payment Date at the election of
the Collateral Manager to the extent funds are available for such purpose in
accordance with the Priority of Payments and, in the case of the Cumulative
Deferred Senior Servicing Fee, subject to the additional requirement that the
payment of such amount does not cause the non-payment or deferral of interest on
any Class of Secured Notes. Any election to defer the Servicing Fee may also
take the place of written standing instructions to the Trustee; provided that
such standing instructions may be rescinded by the Collateral Manager at any
time except during the period between a Determination Date and Payment Date.
(f)    Except as otherwise set forth herein and in the Indenture, the Collateral
Manager will continue to serve as Collateral Manager under this Agreement
notwithstanding that the Collateral Manager will not have received amounts due
it under this Agreement because sufficient funds were not then available
hereunder to pay such amounts in accordance with the Priority of Payments.
(g)    If this Agreement is terminated or Barings BDC has resigned or is removed
as the Collateral Manager, each of the Senior Servicing Fee and the Subordinated
Servicing Fee will be prorated for any partial period elapsing from the prior
Payment Date to the date of such termination, resignation or removal and shall
be due and payable on the first Payment Date following the date of termination,
resignation or removal, subject to the Priority of Payments and, for the
avoidance of doubt, to the extent that, by operation of the Priority of Payments
on such Payment Date, there are insufficient funds available to pay such
prorated amount in full, the unpaid portion of such prorated amount shall be
payable on each subsequent Payment Date, subject to the Priority of Payments,
until paid in full.


13    

--------------------------------------------------------------------------------






Section 9.    Benefit of the Agreement.
The Collateral Manager shall perform its obligations hereunder in accordance
with the terms of this Agreement and the terms of the Indenture applicable to
it.

Section 10.    Limits of Collateral Manager Responsibility and Liability.
(a)    The Collateral Manager assumes no responsibility under this Agreement
other than to render in good faith the services called for hereunder and under
the terms of the Indenture applicable to the Collateral Manager in accordance
with the Collateral Manager Standard and, subject to such standard of liability
described in the next succeeding sentence, shall not be liable for any action of
the Issuer or the Trustee in following or declining to follow any direction of
the Collateral Manager, including as set forth in Section 7 hereof. The
Collateral Manager, its Affiliates and their respective partners, members,
stockholders, directors, managers, officers, employees or agents (collectively,
the “Collateral Manager Parties”) shall not be liable to the Issuer, the
Trustee, the Holders or any other Person for any acts or omissions by the
Collateral Manager Parties under or in connection with this Agreement or the
terms of the Indenture, or for any decrease in the value of the Assets, or for
any act or omission of the Issuer, the Trustee, the Holders or any other Person
in following or declining to follow any advice, recommendation or direction of
the Collateral Manager except that the Collateral Manager shall be liable to
such persons solely for any losses incurred as a result of (i) acts or omissions
determined in a final, non-appealable judgment by a court of competent
jurisdiction to constitute bad faith, fraud, willful misconduct or gross
negligence in the performance of the duties of the Collateral Manager hereunder
and under the terms of the Indenture applicable to the duties to be performed by
the Collateral Manager on behalf of the Issuer and (ii) any untrue statement or
alleged untrue statement of a material fact contained in the Collateral Manager
Information or any omission or alleged omission to state therein a material
fact, in each case, necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading in the Final Offering
Circular as of its date or as of the Closing Date, including any amendment or
supplement to such information approved by the Collateral Manager that is
contained in any amendment or supplement to the Final Offering Circular. The
matters described in clauses (i) and (ii) above are collectively referred to
herein as “Collateral Manager Breaches.” In addition, the Collateral Manager
will not intentionally or knowingly take any action that would cause the Issuer
to be treated as subject to U.S. income tax on a net basis.
(b)    It is understood that certain provisions of this Agreement may serve to
limit the potential liability of the Collateral Manager.  The Issuer has had the
opportunity to consult with the Collateral Manager as well as, if desired, its
professional advisors and legal counsel as to the effect of these provisions. 
It is further understood that certain applicable laws, including applicable
federal or state securities laws, may impose liability or allow for legal
remedies even where the Collateral Manager has acted in good faith and the
rights under those laws may be non-waivable.  Nothing in this Agreement shall,
in any way, constitute a waiver or limitation of any rights which may not be so
limited or waived in accordance with applicable law.
(c)    Subject to Section 17 hereof, the Issuer shall indemnify and hold
harmless (the Issuer in such case, the “Indemnifying Party”) the Collateral
Manager Parties (each such party being, in such case, an “Indemnified Party”),
from and against any and all Expenses incurred in investigating,


14    

--------------------------------------------------------------------------------





preparing, pursuing or defending any Actions, caused by, or arising out of or in
connection with, and/or any action taken by, or any failure to act by, such
Indemnified Party in connection with the issuance of the Notes, the transactions
contemplated by the Final Offering Circular, the Indenture or this Agreement;
provided that no such Indemnified Party shall be indemnified for any Expenses it
incurs as a result of any acts or omissions by any such Indemnified Party
constituting a Collateral Manager Breach. Notwithstanding anything contained
herein to the contrary, the obligations of the Issuer under this Section 10
shall be payable solely out of the Assets in accordance with the Priority of
Payments.
(d)    An Indemnified Party shall (or, with respect to the members, managers,
officers and employees and controlling persons of the Collateral Manager, the
Collateral Manager shall cause such Indemnified Party to) promptly notify the
Indemnifying Party if the Indemnified Party receives a complaint, claim,
compulsory process or other notice of any loss, claim, damage or liability
giving rise to a claim for indemnification under this Section 10, but failure so
to notify the Indemnifying Party or to comply with paragraph (e) below shall not
relieve such Indemnifying Party from its obligations under this Section 10
unless and to the extent that such Indemnifying Party did not otherwise learn of
such action or proceeding and to the extent such failure results in the
forfeiture by the Indemnifying Party of material rights and defenses or other
material prejudice to the Indemnifying Party.
(e)    With respect to any claim made or threatened against an Indemnified
Party, or compulsory process or request served upon such Indemnified Party for
which such Indemnified Party is or may be entitled to indemnification under this
Section 10, such Indemnified Party shall (or the Collateral Manager shall cause
such Indemnified Party to):
(i)    at the Indemnifying Party’s expense, provide the Indemnifying Party such
information and cooperation with respect to such claim as the Indemnifying Party
may reasonably require, including, but not limited to, making appropriate
personnel available to the Indemnifying Party at such reasonable times as the
Indemnifying Party may request;
(ii)    at the Indemnifying Party’s expense, cooperate and take all such steps
as the Indemnifying Party may reasonably request to preserve and protect any
defense to such claim;
(iii)    in the event suit is brought with respect to such claim, upon
reasonable prior notice, afford to the Indemnifying Party the right, which the
Indemnifying Party may exercise in its sole discretion and at its expense, (A)
to participate in the investigation, defense and settlement of such claim, and
(B) to the extent that it shall wish, to assume the defense thereof, with
counsel satisfactory to such Indemnified Party (who shall not, except with the
consent of the Indemnified Party, be counsel to the Indemnifying Party), and,
after notice from the Indemnifying Party to such Indemnified Party of its
election so to assume the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party for any legal fees and expenses of other
counsel or any other expenses, in each case subsequently incurred by such
Indemnified Party, in connection with the defense thereof other than reasonable
costs of investigation, except that, if such Indemnified Party reasonably
determines that counsel selected by the Indemnifying Party has a conflict of
interest, such


15    

--------------------------------------------------------------------------------





Indemnifying Party shall pay the reasonable fees and disbursements of one
additional counsel selected by the Indemnified Party (in addition to any local
counsel) separate from its own counsel for all Indemnified Parties in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances; and
(iv)    neither incur any material expense to defend against nor make any
admission with respect thereto (other than routine or incontestable admission or
factual admissions the failure to make which could expose such Indemnified Party
to (A) unindemnified liability, or (B) any liability in respect of which, in the
good faith determination of such Indemnified Party made in a commercially
reasonable manner, the Indemnifying Party is unlikely to have sufficient funds
available to indemnify the Indemnified Party in full, taking into account the
Priority of Payments), nor permit a default or consent to the entry of any
judgment in respect thereof, in each case without the prior written consent of
the Indemnifying Party; provided that the Indemnifying Party shall have advised
such Indemnified Party that such Indemnified Party is entitled to be indemnified
hereunder with respect to such claim.
(f)    No Indemnified Party shall, without the prior written consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, settle,
release or compromise any claim giving rise to a claim for indemnity hereunder,
or permit a default or consent to the entry of any judgment in respect thereof;
provided, however, that such Indemnified Party shall not be required to seek or
obtain such consent if it determines in good faith and in a commercially
reasonable manner that the Indemnifying Party is unlikely to have sufficient
funds available to indemnify it in full, taking into account the Priority of
Payments.
(g)    No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, settle or
compromise or consent to the entry of any judgment with respect to any claim
giving rise to a claim for indemnity hereunder if such settlement includes a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.
(h)    If any Indemnified Party waives its right to indemnification hereunder,
the Indemnifying Party shall not be entitled to appoint counsel to represent
such Indemnified Party nor shall the Indemnifying Party reimburse such
Indemnified Party for any costs of counsel to such Indemnified Party.
(i)    The compliance of the Collateral Manager’s actions with the provisions of
the Indenture and this Agreement shall be determined on the date of action only,
based upon the prices and characteristics of the Assets on the date of such
action (or on the most recent date practicable, in the case of Collateral
Obligations not acquired or disposed of on such date); the provisions of the
Indenture and this Agreement shall not be deemed breached as a result of changes
in value or status of an investment following acquisition.
(j)    The Assets shall be held by the Trustee appointed by the Issuer pursuant
to the Indenture. The Collateral Manager and its Affiliates shall at no time
have custody or physical control of the Assets. The Collateral Manager shall not
be liable for any act or omission of the Trustee, the


16    

--------------------------------------------------------------------------------





Collateral Administrator, or any sub-custodian or prime broker appointed by the
Issuer or the Trustee. Any compensation to the Trustee or the Collateral
Administrator for their services to the Issuer shall be the obligation of the
Issuer and not the Collateral Manager.

Section 11.    No Joint Venture.
The Issuer and the Collateral Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Collateral Manager shall be deemed, for all purposes herein, an independent
contractor and shall, except as otherwise expressly provided herein or in the
Indenture or authorized by the Issuer from time to time, have no authority to
act for or represent the Issuer in any way or otherwise be deemed an agent of
the Issuer.

Section 12.    Term; Termination.
(a)    This Agreement shall commence as of the date first set forth above and
shall continue in force until the first of the following occurs: (i) the final
liquidation of the Assets and the final distribution of the proceeds of such
liquidation to the Holders, (ii) the payment in full of the Notes, and the
satisfaction and discharge of the Indenture in accordance with its respective
terms or (iii) the early termination of this Agreement in accordance with
Section 12(b), (c) or (d) or Section 14 hereof (subject, in all cases, to
Section 12(f)).
(b)    Subject only to clause (c) below, the Collateral Manager may resign, upon
90 days’ prior written notice (or such shorter notice as to which the Issuer
agrees) to the Issuer, the Trustee and each Applicable Rating Agency; provided,
however, that the Collateral Manager shall have the right to resign immediately
upon the effectiveness of any material change in applicable law or regulation
which renders the performance by the Collateral Manager of its duties hereunder
or under the Indenture to be a violation of such law or regulation.
(c)    Notwithstanding the provisions of clause (b) above, no resignation or
removal of the Collateral Manager, for cause or without cause, shall be
effective until the date as of which a successor Collateral Manager shall have
been appointed and approved and has accepted all of the Collateral Manager’s
duties and obligations pursuant to this Agreement in writing (an “Instrument of
Acceptance”).
(d)    Upon any resignation of the Collateral Manager or any removal under
Section 14 that is to take place while any of the Notes are Outstanding, the
Issuer at the direction of a Majority of the Subordinated Notes (or in the case
of removal for Cause of the Collateral Manager, if all of the Subordinated Notes
consist of Collateral Manager Notes, a Majority of the most senior Class of
Notes that is not comprised entirely of Collateral Manager Notes) will, with
notice to each Applicable Rating Agency (with a copy to the outgoing Collateral
Manager), appoint as a replacement Collateral Manager an institution that (i)
has demonstrated an ability to professionally and competently perform duties
similar to those imposed upon the Collateral Manager hereunder, (ii) is legally
qualified and has the capacity to act as Collateral Manager hereunder, as
successor to the Collateral Manager under this Agreement in the assumption of
all of the responsibilities, duties and obligations of the Collateral Manager
hereunder and under the applicable terms of the Indenture,


17    

--------------------------------------------------------------------------------





(iii) does not result in either of the Co-Issuers becoming, or require the pool
of collateral to be registered as, an investment company under the Investment
Company Act and (iv) does not cause the Issuer to be subject to U.S. federal
income tax with respect to its net income. No compensation payable to such a
successor from payments on the Assets shall be greater than that permitted to
the Collateral Manager under this Agreement without the prior written consent of
a Majority of each Class of Notes, voting separately by Class. Upon expiration
of the applicable notice periods with respect to termination specified herein,
all authority and power of the Collateral Manager hereunder, whether with
respect to the Assets or otherwise, shall automatically and without action by
any person or entity pass to and be vested in the successor institution upon the
acceptance by such institution of its appointment hereunder. The Issuer, the
Trustee, the outgoing Collateral Manager and the successor collateral manager
shall take such action consistent with this Agreement and the terms of the
Indenture as shall be necessary to effect any such succession. If no successor
Collateral Manager is appointed within 90 days (or, in the event of a change in
applicable law or regulation which renders the performance by the Collateral
Manager of its duties under this Agreement or the Indenture to be a violation of
any law or regulation, within 30 days) following the termination or resignation
of the Collateral Manager, the Collateral Manager shall have the right to
petition a court of competent jurisdiction to appoint a successor Collateral
Manager, in either such case whose appointment shall become effective after such
successor has accepted its appointment, notice of such appointment is provided
to each Applicable Rating Agency and without the consent of any Holder.
(e)    If this Agreement is terminated pursuant to this Section 12, such
termination shall be without any further liability or obligation of either party
to the other, except as provided in clause (g) below.
(f)    If Barings BDC resigns or is removed as Collateral Manager hereunder,
within 30 days after the date on which a successor Collateral Manager (so long
as such successor Collateral Manager is not an Affiliate of Barings BDC) has
assumed the duties and obligations of the Collateral Manager hereunder, the
Issuer will, and will cause the Co-Issuer to, change its name to remove any
reference to “Barings.”
(g)    Collateral Manager Notes will be disregarded and deemed not to be
Outstanding with respect to a vote to (i) terminate this Agreement, (ii) remove
or replace the Collateral Manager, (iii) approve a successor collateral manager,
if the Collateral Manager is being terminated for Cause pursuant to Section 14
or (iv) waive an event constituting

Cause under Section 14 as a basis for termination of the Collateral Management
Agreement or removal of the Collateral Manager. For all other purposes, the
voting rights of the Collateral Manager Notes will not be restricted.
(h)    Sections 6, 8(d), 10, 21, 22, 23 and 28, insofar as they relate to the
period ending with the termination of this Agreement, and Sections 8(e), 12(h),
15, 17, 24 and 25 shall survive any termination of this Agreement pursuant to
this Section 12 or Section 14.


18    

--------------------------------------------------------------------------------






Section 13.    Assignments.
(a)    The Collateral Manager shall not assign this Agreement, in whole or in
part, to any Person other than a Qualifying Affiliate of the Collateral Manager
that has comparable personnel and expertise to the Collateral Manager without
(i) the prior written consent of a Majority of the Subordinated Notes and a
Majority of the Controlling Class and (ii) notice to the Applicable Rating
Agencies. No consent or other action under either of the preceding sentences
shall be required, however, if a Change-in-Control of the Collateral Manager
occurs or the Collateral Manager enters into any consolidation or amalgamation
with, or merger with or into, or transfer of all or substantially all of its
assets to, another entity and, at the time of such consolidation, merger,
amalgamation or transfer the resulting, surviving or transferee entity assumes
all the obligations of the Collateral Manager and generally and the other entity
is solely a continuation of the Collateral Manager in another corporate or
similar form; provided that (x) the Collateral Manager shall give written notice
to the holders of the Subordinated Notes and the Controlling Class of the
occurrence of a Change-in-Control or any such consolidation, merger,
amalgamation or transfer and (y) the Issuer will remove the Collateral Manager
if a Majority of the Controlling Class or a Majority of the Subordinated Notes
so direct by written notice within 15 days of delivery of such notice. Notice
will be provided to the Applicable Rating Agencies of any assignment, in whole
or in part, of this Agreement. Any assignment consented to by the Issuer and
such Holders shall bind the assignee hereunder in the same manner as the
Collateral Manager is bound. In addition, the assignee shall execute and deliver
to the Issuer and the Trustee a counterpart of this Agreement naming such
assignee as Collateral Manager. Upon the execution and delivery of such
counterpart by the assignee, the Collateral Manager shall be released from
further obligations pursuant to this Agreement, except with respect to its
obligations under Section 10 of this Agreement relating to any Collateral
Manager Breach that occurred prior to such assignment and except with respect to
its obligations under Section 6 (other than the first sentence thereof), Section
15, Section 17, Section 22 and Section 23.
(b)    This Agreement shall not be assigned by the Issuer without (i) the prior
written consent of (A) the Collateral Manager and (B) a Majority of the
Subordinated Notes, and (ii) notice having been provided to the Applicable
Rating Agencies, except in the case of assignment by the Issuer (1) to an entity
which is a successor to the Issuer permitted under the Indenture, in which case
such successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Issuer is bound thereunder or (2) to the
Trustee as contemplated by the granting clause of the Indenture. The Issuer may
assign its rights, title and interest in (but not its obligations under) this
Agreement to the Trustee pursuant to the Indenture; and the Collateral Manager
by its signature below agrees to, and acknowledges, such assignment. In the
event of any assignment by the Issuer, the Issuer shall use reasonable efforts
to cause such assignee to execute and deliver to the Collateral Manager such
documents as the Collateral Manager shall consider reasonably necessary to
effect fully such assignment.

Section 14.    Removal for Cause.
(a)    The Collateral Manager may be removed for Cause upon 30 days’ prior
written notice to the Collateral Manager (with a copy to the Trustee which will
be forwarded to the Holders of Notes) by the Issuer, at the direction of either
(x) a Majority of the Subordinated Notes (or, if all of


19    

--------------------------------------------------------------------------------





the Subordinated Notes are Collateral Manager Notes, a Majority of the most
senior Class of Notes that is not comprised entirely of Collateral Manager
Notes) or (y) a Supermajority of the Controlling Class (or, if all of the
Controlling Class consists of Collateral Manager Notes, a Supermajority of the
most senior Class of Notes that is not comprised entirely of Collateral Manager
Notes). Voting of any Collateral Manager Notes will be subject to Section 12(g).
No such removal shall be effective until the date as of which a successor
Collateral Manager satisfying the criteria set forth in Section 12(d) above
shall have been appointed and delivered an Instrument of Acceptance to the
Issuer and the removed Collateral Manager. For purposes of determining “Cause”
with respect to removal of the Collateral Manager by the Issuer, such term shall
mean any one of the following events:
(i)    the Collateral Manager willfully and intentionally violated or willfully
and intentionally breached any material provision of this Agreement or the
Indenture applicable to it (not including a willful and intentional breach that
results from a good faith dispute regarding reasonable alternative courses of
action or interpretation of instructions);
(ii)    the Collateral Manager breaches any provision of this Agreement or any
terms of the Indenture applicable to it (other than as covered by clause (i) and
it being understood that failure to meet any Coverage Test is not a breach for
purposes of this clause (ii)), which breach would reasonably be expected to have
a material adverse effect on any Class of Notes and has not cured such breach
(if capable of being cured) within 30 days of its becoming aware of, or its
receipt of notice from the Issuer or the Trustee of, such breach (it being
understood that the Trustee will not provide such notice unless it receives a
written direction from the Holders of at least 25% of the Aggregate Outstanding
Amount of the Controlling Class), unless, if such breach is remediable, the
Collateral Manager has taken action that the Collateral Manager in good faith
believes will remedy, and that does in fact remedy, such breach within 60 days
of its becoming aware, or its receipt of notice from the Issuer or the Trustee,
of such breach;
(iii)    the failure of any representation, warranty, certification or statement
made or delivered by the Collateral Manager in or pursuant to this Agreement or
the Indenture to be correct in any material respect when made which failure (A)
could reasonably be expected to have a material adverse effect on any Class of
Notes and (B) is not corrected by the Collateral Manager within 30 days after
its becoming aware of, or its receipt of notice from the Issuer or the Trustee
(it being understood that the Trustee will not provide such notice unless it
receives a written direction from (x) the holders of at least 25% of the
Aggregate Outstanding Amount of the Controlling Class (or, if all of the
Controlling Class consists of Collateral Manager Notes, the highest Priority
Class of Notes that is not comprised entirely of Collateral Manager Notes) or
(y) the holders of at least 25% of the Aggregate Outstanding Amount of the
Subordinated Notes (or, if all of the Subordinated Notes are Collateral Manager
Notes, the lowest Priority Class of Notes that is not comprised entirely of
Collateral Manager Notes)) of such failure, unless, if such failure is
remediable, the Collateral Manager has taken action that the Collateral Manager
in good faith believes will remedy, and that does in fact remedy, such failure
within 60 days of its becoming aware, or its receipt of notice from the Issuer
or the Trustee, of such failure; provided that the delivery of a certificate or
other report which corrects any inaccuracy contained in a previous report or
certification


20    

--------------------------------------------------------------------------------





shall be deemed to cure such inaccuracy as of the date of delivery of such
updated report or certificate and any and all inaccuracies arising from
continuation of such initial inaccurate report or certificate;
(iv)    the Collateral Manager is wound up or dissolved or there is appointed
over it or a substantial part of its assets a receiver, administrator,
administrative receiver, trustee or similar officer; or the Collateral Manager
(A) ceases to be able to, or admits in writing its inability to, pay its debts
as they become due and payable, or makes a general assignment for the benefit
of, or enters into any composition or arrangement with, its creditors generally;
(B) applies for or consents (by admission of material allegations of a petition
or otherwise) to the appointment of a receiver, trustee, assignee, custodian,
liquidator or sequestrator (or other similar official) of the Collateral Manager
or of any substantial part of its properties or assets, or authorizes such an
application or consent, or proceedings seeking such appointment are commenced
without such authorization, consent or application against the Collateral
Manager and continue undismissed for 60 days or any such appointment is ordered
by a court or regulatory body having jurisdiction over the Collateral Manager;
(C) authorizes or files a voluntary petition in bankruptcy, or applies for or
consents (by admission of material allegations of a petition or otherwise) to
the application of any bankruptcy, reorganization, arrangement, readjustment of
debt, insolvency, dissolution, or similar law, or authorizes such application or
consent, or proceedings to such end are instituted against the Collateral
Manager without such authorization, application or consent and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency or
the issuance of an order for relief; or (D) permits or suffers all or any
substantial part of its properties or assets to be sequestered or attached by
court order and the order (if contested in good faith) remains undismissed for
60 days;
(v)    the occurrence and continuation of an Event of Default (regardless of
whether an acceleration has occurred) under the Indenture that is described in
clause (a) of the definition of “Event of Default” and that directly results
from any breach by the Collateral Manager of its duties hereunder or under the
terms of the Indenture applicable to the duties to be performed by the
Collateral Manager on behalf of the Issuer;
(vi)    (A) the occurrence of an act by the Collateral Manager or any officer or
director thereof that constitutes fraud or criminal activity in the performance
of its obligations under this Agreement, the Indenture or the Collateral
Administration Agreement or the Collateral Manager or any officer or director
thereof being convicted of a criminal offense materially related to the primary
business of the Collateral Manager, in each case pursuant to a final
adjudication by a court of competent jurisdiction, or (B) any Responsible
Officer of the Collateral Manager having responsibility for the performance by
the Collateral Manager of its obligations hereunder is indicted for a criminal
offense materially related to the primary business of the Collateral Manager and
continues to have responsibility for the performance by the Collateral Manager
hereunder for a period of 90 days after such indictment; or


21    

--------------------------------------------------------------------------------





(vii)    it is determined by applicable regulatory authorities that the
Collateral Manager is required to register as an investment adviser under the
Advisers Act and such registration has not occurred within 60 days of receipt of
such determination by the Collateral Manager.
(b)    If any of the events specified in clauses (a)(i) through (vi) of this
Section 14 shall occur, the Collateral Manager shall promptly upon becoming
aware of the occurrence of such event give written notice thereof to the Issuer,
the Trustee and the Applicable Rating Agencies. A Majority of each Class of
Notes, voting separately by Class, may waive any event described in clause (i),
(ii), (iii), (v) or (vi) above as a basis for termination of this Agreement and
removal of the Collateral Manager under this Section 14; provided that voting of
any Collateral Manager Notes will be subject to Section 12(g).
(c)    In the event of removal of the Collateral Manager pursuant to this
Agreement by the Issuer, the Issuer shall have all of the rights and remedies
available with respect thereto at law or equity, and, without limiting the
foregoing, the Issuer may by notice in writing to the Collateral Manager as
provided under this Agreement terminate all the rights and obligations of the
Collateral Manager under this Agreement (except those that survive termination
pursuant to Section 12(h)). Upon the later to occur of (i) expiration of the
applicable notice period with respect to termination specified in this Section
14 and (ii) acceptance of its appointment by the successor collateral manager,
all authority and power of the Collateral Manager under this Agreement, whether
with respect to the Assets or otherwise, shall automatically and without further
action by any Person or entity pass to and be vested in the successor collateral
manager.

Section 15.    Obligations of Resigning or Removed Collateral Manager.
(a)    From and after the effective date of the resignation or removal of the
Collateral Manager in accordance with this Agreement, such collateral manager
shall not be entitled to compensation for further services hereunder but shall
be paid all compensation accrued to the effective date of resignation or removal
and shall be entitled to receive any amounts owing under Sections 8 and 10
hereof. On, or as soon as practicable after, the date any resignation or removal
is effective, the Collateral Manager shall:
(i)    deliver to the Issuer or to such other Person as the Issuer shall
instruct all property and documents of the Issuer or otherwise relating to the
Assets then in the custody of the Collateral Manager;
(ii)    deliver to the Trustee an accounting with respect to the books and
records delivered to the Trustee or the successor Collateral Manager appointed
pursuant to Section 12 hereof; and
(iii)    agree to cooperate in any proceedings, even after its resignation or
removal, which arise in connection with this Agreement or the Indenture,
assuming the Collateral Manager has received appropriate indemnity against the
cost, expenses and liabilities that might be incurred in connection therewith.


22    

--------------------------------------------------------------------------------





(b)    Notwithstanding such resignation or removal, the Collateral Manager shall
remain liable for its obligations under Section 10 hereof and its acts or
omissions giving rise thereto and for any expenses, losses, damages,
liabilities, demands, charges and claims of any nature whatsoever (including
reasonable attorneys’ fees) in respect of or arising out of a breach of the
representations and warranties made by the Collateral Manager in Section 16(b)
hereof or from any failure of the Collateral Manager to comply with the
provisions of this Section 15.

Section 16.    Representations and Warranties.
(a)    The Issuer hereby represents and warrants to the Collateral Manager as
follows:
(i)    The Issuer has been duly incorporated and is validly existing under the
laws of the Cayman Islands, has the full power and authority to own its assets
and the securities proposed to be owned by it and included in the Assets and to
transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where its ownership or lease of property,
the conduct of its business or the performance of this Agreement, the Indenture
and the Notes require such qualification, except for those jurisdictions in
which the failure to be so qualified, authorized or licensed would not have a
material adverse effect on the business, operations, assets or financial
condition of the Issuer.
(ii)    The Issuer has full power and authority to execute, deliver and perform
all of its obligations under this Agreement and to perform all of its
obligations under the Indenture and the Notes and has taken all necessary action
to authorize this Agreement and the execution and delivery of this Agreement and
the performance of all obligations imposed upon it hereunder, and, as of the
Closing Date, will have taken all necessary action to authorize the Indenture
and the Notes and the execution, delivery and performance of this Agreement, the
Indenture and the Notes and the performance of all obligations imposed upon it
thereunder. No consent of any other Person including, without limitation,
shareholders and creditors of the Issuer, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing
(other than any filings pursuant to the UCC required under the Indenture and
necessary to perfect any security interest granted thereunder) or declaration
with, any governmental authority is required by the Issuer in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement, the Indenture or the Notes or the obligations imposed upon the Issuer
hereunder and thereunder. This Agreement has been, and each instrument and
document to which the Issuer is a party required hereunder or under the
Indenture or the Notes will be, executed and delivered by a duly authorized
officer of the Issuer, and this Agreement constitutes, and each instrument or
document required hereunder to which the Issuer is a party, when executed and
delivered, will constitute, the valid and binding obligation of the Issuer
enforceable against the Issuer in accordance with its terms, subject, as to
enforcement, (A) to the effect of bankruptcy, receivership, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Issuer and (B) to general equitable principles
(whether enforceability of such principles is considered in a proceeding at law
or in equity).


23    

--------------------------------------------------------------------------------





(iii)    The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder and under the Indenture will not
violate any provision of any existing law or regulation binding on the Issuer,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Issuer, or the Organizational Instruments of, or any
securities issued by, the Issuer or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Issuer is a party or
by which the Issuer or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Issuer, and will not result in or require the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking (other than the lien of the
Indenture).
(iv)    The Issuer is not in violation of its Organizational Instruments or in
breach or violation of or in default under any contract or agreement to which it
is a party or by which it or any of its property may be bound, or any applicable
statute or any rule, regulation or order of any court, government agency or body
having jurisdiction over the Issuer or its properties, the breach or violation
of which or default under which would have a material adverse effect on the
validity or enforceability of this Agreement or the provisions of the Indenture
applicable to the Issuer, or the performance by the Issuer of its duties
hereunder or thereunder.
(b)    The Collateral Manager hereby represents and warrants to the Issuer as
follows:
(i)    The Collateral Manager is a corporation duly organized, validly existing
and in good standing under the laws of the State of Maryland, has full power and
authority to own its assets and to transact the business in which it is
currently engaged, and is duly qualified to do business and is in good standing
under the laws of each jurisdiction where the performance of this Agreement
would require such qualification, except for those jurisdictions in which the
failure to be so qualified, authorized or licensed would not have a material
adverse effect on the ability of the Collateral Manager to perform its
obligations under this Agreement and the provisions of the Indenture applicable
to the Collateral Manager, or on the validity or enforceability of this
Agreement and the provisions of the Indenture applicable to the Collateral
Manager.
(ii)    The Collateral Manager has full power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder and under
the provisions of the Indenture applicable to the Collateral Manager, and has
taken all necessary action to authorize this Agreement and the execution and
delivery of this Agreement and the performance of all obligations required
hereunder and under the terms of the Indenture applicable to the Collateral
Manager. No consent of any other Person, including, without limitation, members
and creditors of the Collateral Manager, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required by the Collateral
Manager or any Affiliate thereof in connection with this Agreement or the
execution, delivery, performance, validity


24    

--------------------------------------------------------------------------------





or enforceability of this Agreement or the obligations imposed on the Collateral
Manager hereunder or under the terms of the Indenture applicable to the
Collateral Manager other than those which have been obtained or made. This
Agreement has been, and each instrument and document to which the Collateral
Manager is a party required hereunder or under the terms of the Indenture will
be, executed and delivered by a duly authorized officer of the Collateral
Manager, and this Agreement constitutes, and each instrument and document to
which the Collateral Manager is a party required hereunder or under the terms of
the Indenture when executed and delivered by the Collateral Manager will
constitute, the valid and binding obligation of the Collateral Manager
enforceable against the Collateral Manager in accordance with its terms,
subject, as to enforcement, (A) to the effect of bankruptcy, insolvency or
similar laws affecting generally the enforcement of creditors’ rights as such
laws would apply in the event of any bankruptcy, receivership, insolvency or
similar event applicable to the Collateral Manager and (B) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).
(iii)    The execution, delivery and performance of this Agreement and the terms
of the Indenture applicable to the Collateral Manager will not violate any
provision of any existing law or regulation binding on the Collateral Manager,
or any order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Manager, or the Organizational Instruments
of, or any securities issued by, the Collateral Manager or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Collateral Manager is a party or by which the Collateral Manager or
any of its assets may be bound, the violation of which would have a material
adverse effect on the business, operations, assets or financial condition of the
Collateral Manager or which would reasonably be expected to adversely affect in
a material manner its ability to perform its obligations hereunder and under the
Indenture.
(iv)    There is no charge, investigation, action, suit or proceeding before or
by any court pending or, to the best knowledge of the Collateral Manager,
threatened, that, if determined adversely to the Collateral Manager, would have
a material adverse effect upon the business, operations, assets or financial
condition of the Collateral Manager, or upon the performance by the Collateral
Manager of its duties under, or on the validity or enforceability of, this
Agreement and the provisions of the Indenture applicable to the Collateral
Manager.
(v)    The Collateral Manager is not in violation of its Organizational
Instruments or in breach or violation of or in default under any contract or
agreement to which it is a party or by which it or any of its property may be
bound, or any applicable statute or any rule, regulation or order of any court,
government agency or body having jurisdiction over the Collateral Manager or its
properties, the breach or violation of which or default under which would have a
material adverse effect on the validity or enforceability of this Agreement or
the Indenture or the performance by the Collateral Manager of its duties
hereunder or thereunder.


25    

--------------------------------------------------------------------------------





(vi)    True and complete copies of the Collateral Manager’s Organizational
Instruments have been delivered to the Issuer.
(vii)    The Collateral Manager Information, as of its date, and with respect to
Collateral Manager Information contained in the Final Offering Circular, as of
the Closing Date, does not and will not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
(viii)    No event constituting Cause (or event that, with the giving of notice
or the passage of time or both, would constitute Cause) with respect to it has
occurred and is continuing, and no event constituting Cause (or event that, with
the giving of notice or the passage of time or both, would constitute Cause)
will occur as a result of its entering into this Agreement.

Section 17.    Limited Recourse; No Petition.
The Collateral Manager hereby agrees that it shall not institute against, or
join any other Person in instituting against, the Issuer or the Co-Issuer any
bankruptcy, reorganization, arrangement, insolvency, moratorium, winding up or
liquidation proceedings or other proceedings under U.S. federal or state, Cayman
Islands or other bankruptcy or similar laws until at least one year (or, if
longer, the applicable preference period then in effect) plus one day after
payment in full of all Notes issued under the Indenture. The Collateral Manager
hereby acknowledges and agrees that the Issuer’s obligations hereunder will be
solely the corporate obligations of the Issuer, and that the Collateral Manager
will not have any recourse to any of the directors, officers, employees,
shareholders or Affiliates of the Issuer with respect to any claims, losses,
damages, liabilities, indemnities or other obligations in connection with any
Transactions contemplated hereby. Notwithstanding any other provisions hereof or
of any other Transaction Document, recourse in respect of any obligations of the
Issuer to the Collateral Manager hereunder or thereunder will be limited to the
Assets as applied in accordance with the Priority of Payments pursuant to the
Indenture and, on the exhaustion of the Assets, all obligations of and claims
against the Issuer arising from this Agreement or any Transaction Document or
any Transactions contemplated hereby or thereby shall be extinguished and shall
not revive. This Section 17 shall survive the termination of this Agreement for
any reason whatsoever.

Section 18.    Notices.
Unless expressly provided otherwise herein, all notices, requests, demands and
other communications required or permitted under this Agreement shall be in
writing and shall be deemed to have been duly given, made and received when
delivered against receipt or upon actual receipt of registered or certified
mail, postage prepaid, return receipt requested, or, in the case of telecopier
or email notice, when received in legible form, addressed as set forth in
Section 14.3 of the Indenture.


26    

--------------------------------------------------------------------------------






Section 19.    Binding Nature of Agreement; Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns as provided herein.

Section 20.    Entire Agreement; Amendment.
This Agreement and the Indenture contain the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersede all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof and thereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. No amendment to this Agreement may,
without the prior written consent of a Majority of the Controlling Class and a
Majority of the Subordinated Notes and notice to the Applicable Rating Agencies,
(i) modify the definition of the term “Cause,” (ii) modify the Senior Servicing
Fee or the Subordinated Servicing Fee, including the method for calculation of
any component of the Senior Servicing Fee or the Subordinated Servicing Fee or
any definition in this Agreement directly related to the Senior Servicing Fee or
the Subordinated Servicing Fee, (iii) modify the Class or Classes or the
percentage of the Aggregate Outstanding Amount of any Class that has the right
to remove the Collateral Manager, consent to any assignment of this Agreement or
nominate or approve any successor Collateral Manager or (iv) amend, modify or
otherwise change provisions of this Agreement so that the Notes constituting the
Controlling Class are not considered to constitute “ownership interests” under
the Volcker Rule. This Agreement may be amended for any other purpose upon
notice to the Applicable Rating Agencies and 10 days’ prior written notice to
the Controlling Class, but without the consent of the Holders of any Notes. The
Issuer shall provide the Holders with notice of any amendment to this Agreement.

Section 21.    Governing Law.
This Agreement shall be construed in accordance with, and this Agreement and all
matters arising out of or relating in any way whatsoever to this Agreement
(whether in contract, tort or otherwise) shall be governed by, the law of the
State of New York.

Section 22.    Submission to Jurisdiction.
With respect to any suit, action or proceedings relating to this Agreement or
any matter between the parties arising under or in connection with this
Agreement (“Proceedings”), to the fullest extent permitted by law each party
irrevocably: (i) submits to the non-exclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York City; and (ii) waives any objection which it may have at
any time to the laying of venue of any Proceedings brought in any such court,
waives any claim that such Proceedings have been brought in an inconvenient
forum and further waives the right to object, with respect to such Proceedings,
that such court does not have any jurisdiction over such party. Nothing in this
Agreement precludes either party from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.


27    

--------------------------------------------------------------------------------





The Collateral Manager irrevocably consents to the service of any and all
process in any action or proceeding by the mailing or delivery of copies of such
process to it at the office of the Collateral Manager in Charlotte, North
Carolina. The Issuer hereby irrevocably designates and appoints the Process
Agent appointed under the Indenture as the agent of the Issuer to receive on its
behalf service of all process brought against it with respect to any such action
or proceeding in any such court in the State of New York, such service being
hereby acknowledged by the Issuer to be effective and binding on it in every
respect. If for any reason such agent shall cease to be available to act as
such, then the Issuer shall promptly designate a new agent in the City of New
York.

Section 23.    Waiver of Jury Trial.
EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
PROCEEDING. Each party hereby (i) certifies that no representative, agent or
attorney of the other has represented, expressly or otherwise, that the other
would not, in the event of a Proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it has been induced to enter into this Agreement by,
among other things, the mutual waivers and certifications in this paragraph.

Section 24.    Conflict with the Indenture.
In respect of any conflict between the terms of this Agreement and the
Indenture, the terms of the Indenture shall control.

Section 25.    Subordination; Assignment of Agreement.
The Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement shall be subordinated to the extent set
forth in, and the Collateral Manager agrees to be bound by the provisions of,
the Priority of Payments set forth in the Indenture as if the Collateral Manager
were a party to the Indenture. The Collateral Manager hereby consents to the
assignment of this Agreement as provided in Section 15.1(a) of the Indenture.

Section 26.    Indulgences Not Waivers.
Neither the failure nor any delay on the part of any party hereto to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

Section 27.    Costs and Expenses.
Except as otherwise agreed to by the parties hereto, the documented costs and
expenses (including the fees and disbursements of counsel and accountants but
excluding all overhead costs


28    

--------------------------------------------------------------------------------





and employees’ salaries) of the Collateral Manager and of the Issuer incurred in
connection with the negotiation and preparation of and the execution of this
Agreement and any amendment thereto, and all matters incidental thereto, will be
borne by the Issuer. The Issuer will reimburse the Collateral Manager for
expenses including fees and out-of-pocket expenses reasonably incurred by the
Collateral Manager in connection with the services provided hereunder including,
without limitation, (a) legal advisers, consultants, rating agencies,
accountants, brokers and other professionals retained by the Issuer or the
Collateral Manager (on behalf of the Issuer), (b) asset pricing and asset rating
services, compliance services and software, and accounting, programming and data
entry services directly related to the management of the Assets, (c) all taxes,
regulatory and governmental charges (not based on the income of the Collateral
Manager), insurance premiums or expenses, (d) any and all costs and expenses
incurred in connection with the acquisition, disposition of investments on
behalf of the Issuer (whether or not actually consummated) and management
thereof, including attorneys’ fees and disbursements, (e) any fees, expenses or
other amounts payable to the Applicable Rating Agencies, (f) preparing reports
to holders of the Notes, (g) reasonable travel expenses (including without
limitation airfare, meals, lodging and other transportation) undertaken in
connection with the performance by the Collateral Manager of its duties pursuant
this Agreement and the Indenture, (h) any broker or brokers in consideration of
brokerage services provided to the Collateral Manager in connection with the
sale or purchase of any Collateral Obligation, Equity Security, Eligible
Investment or other assets received in respect thereof, (i) bookkeeping,
accounting or recordkeeping services obtained or maintained with respect to the
Issuer (including those services rendered at the behest of the Collateral
Manager), (j) software programs licensed from a third party and used by the
Collateral Manager in connection with servicing the Assets, (k) fees and
expenses incurred in obtaining the Market Value of Collateral Obligations
(including without limitation fees payable to any nationally recognized pricing
service), (l) audits incurred in connection with any consolidation review, (m)
any extraordinary costs and expenses incurred by the Collateral Manager in the
performance of its obligations under this Agreement and the Indenture, (n) costs
and expenses in connection with any amendment or supplement (including any
proposed amendment or supplement) to this Agreement, the Indenture and any other
agreements executed in connection therewith, (o) any out-of-pocket expenses
incurred by the Collateral Manager in connection with complying with the U.S.
Risk Retention Rules, other than the purchase price paid for any Notes purchased
in connection therewith or any costs and expenses incurred in connection with
any financing arrangements entered into for the purpose of financing the
purchase price of such Notes and (p) as otherwise agreed upon by the Issuer and
the Collateral Manager. In addition, the Issuer will pay or reimburse the costs
and expenses (including fees and disbursements of counsel and accountants) of
the Collateral Manager and the Issuer incurred in connection with or incidental
to the entering into of this Agreement or any amendment thereto. To the extent
any such costs and expenses are incurred for the benefit of the Issuer and other
clients advised by the Collateral Manager, the Collateral Manager will make a
good faith allocation of such costs and expenses among all such clients and the
Issuer.

Section 28.    Third Party Beneficiaries.
The parties hereto agree that the Trustee on behalf of the Holders shall be an
express third party beneficiary of this Agreement without any act or notice of
acceptance hereof or reliance hereon,


29    

--------------------------------------------------------------------------------





and shall be entitled to rely upon and enforce such provisions of this Agreement
to the same extent as if each of them were a party hereto.
Except as expressly provided in this Section 28, no person or entity (including,
without limitation, any Holders) is or shall be deemed to be a third party
beneficiary of this Agreement or of any of the duties and obligations of any
party contained in this Agreement.

Section 29.    Titles Not to Affect Interpretation.
The titles of paragraphs and subparagraphs contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

Section 30.    Execution in Counterparts.
This Agreement may be executed in any number of counterparts by electronic or
other written form of communication, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

Section 31.    Provisions Separable.
If any term, provision, covenant or condition of this Agreement, or the
application thereof to any party hereto or any circumstance, is held to be
unenforceable, invalid or illegal for any reason (in any relevant jurisdiction),
the remaining terms, provisions, covenants and conditions of this Agreement,
modified by the deletion of the unenforceable, invalid or illegal portion (in
any relevant jurisdiction), will continue in full force and effect, and such
unenforceability, invalidity, or illegality will not otherwise affect the
enforceability, validity or legality of the remaining terms, provisions,
covenants and conditions of this Agreement, so long as this Agreement as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter hereof and the deletion of such portion
of this Agreement, as the case may be, will not substantially impair the
respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

Section 32.    Gender.
Words used herein, regardless of the number and gender specifically used, shall
be deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine or neuter, as the context requires.
[signature page follows]




30    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Collateral Management
Agreement (as a deed in the case of the Issuer) as of the date first written
above.
Executed as a deed by:


BARINGS BDC STATIC CLO LTD. 2019-I
By:    /s/ Yun Zheng    
Name: Yun Zheng
Title: Director
In the presence of: /s/ Jade Whitelocke    
Witness:
Name: Jade Whitelocke










--------------------------------------------------------------------------------





BARINGS BDC, INC.
By:    /s/ Jonathan Bock    
Name:Jonathan Bock
Title: CFO


A-2
        
25676903.5.BUSINESS